DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: Line 3 missing period at end of sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Deckard et al. (US 8640814 B2) (hereinafter “Deckard”) in view of Tsukamoto et al. (DE 102016012781 A1) (hereinafter “Tsukamoto”) and further in view of Suzuki (NPL: https://www.revzilla.com/oem/suzuki/1991-suzuki-gsx1100g/cylinder?submodel=gsx1100gp). Regarding Claim 1, Deckard teaches the first six elements of the claim, hereinafter (1a), (1b), (1c), (1d), (1e), and (1f) respectively, but does not teach the last four elements of the claim, hereinafter (1g), (1h), (1i), and (1j) respectively. Tsukamoto teaches (1g), (1h), and (1i); Suzuki teaches (1j). Deckard teaches
(1a), a utility vehicle (Deckard Paragraph 21: “…the vehicle of the present disclosure will be described. The vehicle…is commonly referred to as an all-terrain vehicle (ATV), a side-by-side vehicle, (SxS), or a utility vehicle.”).
(1b), a frame (Deckard Paragraph 21: “[the] vehicle comprises a frame…”).
(1c), a body supported by the frame (Deckard Paragraph 22: “[the] vehicle further includes a body portion or chassis…to include a hood, front fender, dash, sideboard, front floorboard, rear sideboard, rear floorboard, and rear cargo area.”).
(1d), a seating area supported by the frame (Deckard Paragraph 24: “[the] frame also defines [a] front seat support platform…”).

(1f), a powertrain drivingly coupled to the front and rear ground engaging members (Deckard Paragraph 21: “[the] Vehicle further comprises a drivetrain operatively connected to [the] frame and drivingly connected to one or more of the ground engaging members…”).
As indicated above, Deckard does not teach (1g), (1h), or (1i). Tsukamoto teaches
(1g), an engine having a cylinder block having a plurality of cylinders (Tsukamoto Fig. 1, below; Tsukamoto Detailed Description of the Invention Paragraph 2: “…in Fig. 1 shown is an internal combustion engine, a parallel two-cylinder engine having a configuration in which a cylinder 10 on a crankcase 21 is arranged. The cylinder 10 has a configuration in which a cylinder head 12 and a head cover on a cylinder block 11 attached to the crankcase 21 is arranged.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle of Deckard to provide an engine as taught by Tsukamoto. It should be noted that some form of motive power, of which an internal combustion engine is a common form, would be an inherent component of a utility vehicle, as would be recognized by a person having ordinary skill in the art. It should be further noted that that where there is a reason to believe that a functional characteristic would be 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Tsukamoto
 (1h), a cylinder head removably coupled to the cylinder block (Tsukamoto Fig. 1, above, and Fig. 2, below (Note absent cylinder head 12 on cylinder block 11); Tsukamoto Detailed Description of the Invention Paragraph 2: “The cylinder has a configuration in which a cylinder head 12…on a cylinder block 11 attached to the crankcase 21 is arranged.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Tsukamoto
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of the combination of Deckard and Tsukamoto to feature a cylinder head removably coupled to the cylinder block as taught by Tsukamoto. Cylinder heads that are removably coupled to cylinder blocks are common in the art and their use would enable the cylinder head and/or cylinder block to be removed for repair, maintenance, or cleaning, and could also increase the ease of engine assembly and installation in the vehicle, as would be recognized by a person having ordinary skill in the art. It should be noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)
(1i), a crankcase having a first portion and a second portion, the first portion of the crankcase being removably coupled to the cylinder block (Tsukamoto Fig. 2, above, and Fig. 8, below (Note absent cylinder block on crankcase first portion)).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Tsukamoto
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of the combination of Deckard and Tsukamoto to feature a two-piece crankcase, one portion of which is coupled with a removable cylinder block as taught by Tsukamoto. The use of a removable cylinder block would enable the cylinder block to be removed for repair, maintenance, or cleaning and could also increase the ease of engine assembly or installation in the vehicle, as would be recognized by a person having ordinary skill in the art. It should be noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Suzuki Figure 2
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of the combination of Deckard and Tsukamoto to feature a gasket between the cylinder block and the first portion of the 
	Regarding Claim 3, Deckard teaches a utility vehicle but does not teach an engine with component parts. Tsukamoto teaches that the engine further includes a plurality of pistons positioned within the plurality of cylinders and a plurality of connecting rods coupling the plurality of pistons to a crankshaft of the engine (Tsukamoto Detailed Description of the Invention Paragraph 8: “…the crankshaft [has] a configuration on which crank webs are connected by crank pins and crank journal pins. Pistons are connected with the crankpins by connecting rods.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle with engine of the combination of Deckard and Tsukamoto to include pistons, cylinders, connecting rods, and a crankshaft as taught by Tsukamoto. It should be noted that the aforementioned items are fundamental components of internal combustion engines, as would be recognized by a person having ordinary skill in the art. It should be further noted that combining prior art elements according to known methods to yield predictable results is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, A.)

	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle of Deckard to include crank bays within which connecting rods reciprocate as taught by Tsukamoto. It should be noted that the ability of an engine to accommodate connecting rod reciprocation in cylinders at all crank angles is an inherent and necessary feature of the engine, as would be recognized by a person having ordinary skill in the art. It should be further noted that that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Deckard et al. (US 8640814 B2) (hereinafter “Deckard”) in view of Tsukamoto et al. (DE 102016012781 A1) (hereinafter “Tsukamoto”), further in view of Suzuki (NPL: https://www.revzilla.com/oem/suzuki/1991-suzuki-gsx1100g/cylinder?submodel=gsx1100gp), and further in view of Sachdev et al. (US 20030029413 A1) (hereinafter “Sachdev”). Regarding Claim 2, the combination of Deckard, Tsukamoto, and Suzuki teaches a utility vehicle with an engine that has at least one gasket between the cylinder block and crankcase but does not teach a second gasket. Sachdev teaches .

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Sachdev
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle with engine and gasket of the combination of Deckard, Tsukamoto, and Suzuki to provide two gaskets between the cylinder block and the first portion of the crankcase as taught by Sachdev. Doing so would 
	Regarding Claim 5, the combination of Deckard, Tsukamoto, and Suzuki teaches a utility vehicle with an engine that has at least one gasket between the cylinder block and crankcase but does not teach gasket position(s). Sachdev teaches that the first gasket is positioned adjacent a lowermost end of the cylinder block and the second gasket is positioned adjacent an uppermost end of the first portion of the crankcase (Sachdev Fig. 2, above; Sachdev Paragraph 0037: “…in the assembled engine there would be a gasket (not shown) on top of mid-plate 14 to provide a coolant seal between mid-plate 14 and the lower surface 38 of the cylinder block 12. Similarly a second gasket (not shown) would be located as a lubricating oil seal below mid-plate 14 on the top surfaces 76 of the crankcase 16.”; Sachdev Fig. 2, below; Sachdev Paragraph 0008: “The upper surface of the mid-plate has a gasket shaped to seal coolant in the cylinder block while the bottom surface of the mid-plate has another gasket to seal oil and blow-by gases in the crankcase.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the utility vehicle with engine and gasket of the combination of Deckard, Tsukamoto, and Suzuki to provide two gaskets between the cylinder block and the first portion of the crankcase as taught by Sachdev. As such, “The upper surface of the mid-plate has a gasket shaped to seal coolant in the cylinder block while the bottom surface of the mid-plate has another gasket to seal oil and blow-by gases in the . 
Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (DE 102016012781 A1) (hereinafter “Tsukamoto”) in view of Suzuki (NPL: https://www.revzilla.com/oem/suzuki/1991-suzuki-gsx1100g/cylinder?submodel=gsx1100gp). Regarding Claim 6, Tsukamoto teaches each of the four elements of Claim 6, hereinafter (6a), (6b), (6c), and (6d) respectively. Tsukamoto teaches
(6a), an engine for a utility vehicle, comprising: a cylinder block having a plurality of cylinders. See rejection for (1g), above.
(6b), a cylinder head removably coupled to the cylinder block. See rejection for (1h), above.
(6c), a crankcase having a first portion and a second portion, the first portion of the crankcase being removably coupled to the cylinder block. See rejection for (1i), above.
(6d), each of the plurality of cylinders is individually sealed with the first portion of the crankcase via at least one sealing member. See rejection for (1j), above.
Regarding Claim 7, Tsukamoto teaches that the engine further includes a plurality of pistons positioned within the plurality of cylinders and a plurality of connecting rods coupling the plurality of pistons to a crankshaft of the engine. See rejection for Claim 3, above.
Regarding Claim 8, Tsukamoto teaches that the crankcase includes a plurality of crank bays within which the plurality of connecting rods reciprocates, and each of the plurality of connecting rods is positioned within one of the plurality of cylinders and one of the plurality of crank bays at all crank angles. See rejection for Claim 4, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618